DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant's election with traverse of Group 3 in the reply filed on 8/30/22 is acknowledged.  The traversal is on the ground(s) that if there is no burden, the entire application can be examined.  This is not found persuasive because under PCT Rule 13.1 burden is not necessarily a factor to consider. Further, claim 29 recites at least 19 different sequences and a search of groups 1/2 would require a different 101 analysis as compared to a search of group 3. A peptide (compare group 1) is distinct from a receptor that recognizes that peptide.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election of the species of SEQ ID NO:33 in the reply filed on 8/30/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-28, 30-32, 38, 40-41, 44, 46, 49, 51-57, 59, 62, 64 and 67-75 have been canceled.
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search of the elected species that relates to other species is cited herein in order to advance prosecution. Claim 61 is free of the prior art as currently interpreted and based on the priority date of the claim. Claim 61 requires administration of peptides (or nucleic acids encoding) that are a maximum of 14 amino acids in length. There is not adequate teaching, suggestion or motivation to administer such peptides as claimed.
Claims 29, 33-37, 39, 42-43, 45, 47-48, 50, 58 and 60 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/30/22.
	Claims 61, 63, 65-66 and 76 are being examined.

Priority
          This application is a 371 of PCT/CA2019/051186 08/28/2019 PCT/CA2019/051186 has PRO 62/724,760 08/30/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62724760, fails to provide adequate  written description in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 63 and 65-66 of this application. 
Claim 63 recites B-cell acute lymphoblastic leukemia.
Claim 65 recites NSCLC.
Claim 66 recites radiotherapy, surgery and chemotherapeutic agent.
Application No. 62724760 does not appear to recite B-cell acute lymphoblastic leukemia, NSCLC, radiotherapy, surgery or chemotherapeutic agent.
Application No. 62724760 generically recites leukemia and lung cancer (claims 46-47) but such disclosure is not the equivalent of what is claimed.
MPEP 2152.01 recognizes that the effective filing date is the filing date of the provisional application for any claims which are fully supported under 35 USC 112 by the provisional application.
In the instant case, claims 63 and 65-66 are not fully supported by the provisional application. As such, for purposes of searching for prior art, a priority date of 8/28/19 is used for claims 63 and 65-66.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/30/22, 2/11/21 and 2/11/21 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
In the instant case, page 22 line 27, page 45 line 12 and page 50 line 19 (of the clean substitute specification dated 2/9/22) recite an embedded hyperlink and/or other form of browser-executable code.
Appropriate correction is required.

Claim Objections
Claim 61 is objected to because of the following informalities:  
Claim 61 refers to claim 29 but claim 29 is a non-elected group. Claim 61 should be written such that it does not refer to a non-elected group.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61, 63, 65-66 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 depends on claim 29 which recites the limitation "the genome" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if the genome is a mouse or human or other genome. None of the dependent claims clarify the claim scope.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61, 63, 65-66 and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administration as claimed of specific tumor specific antigens for specific tumors for specific subjects, does not reasonably provide enablement for treating any and all cancers in any subjects (including non-humans) with a particular tumor specific antigen.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) The breadth of the claims:
The invention relates to the administration of tumor antigen peptides. Many possible tumor antigen peptides are recited in claim 29 including SEQ ID NO:37 which recites variable residues at 2 of the positions. With respect to the cancer to be treated, none of the claims require the patient to have a specific type of cancer (the claims encompass preventative treatments). Although claims 63 and 65 refer to particular cancers, there is no requirement that the subject have such cancer. Further, the subject is broad and appears to include any type of mammal or other subject.
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Laumont et al. (‘Noncoding regions are the main source of targetable tumor-specific antigens’ Science Translational Medicine v10 December 5 2018 pages 1-11; cited with IDS 2/11/21; ‘Laumont’) teach that tumor-specific antigens are ideal targets for cancer immunotherapy (abstract) but that any efficacy is limited by TSA abundance (page 8 2nd complete paragraph). Figure 6 of Laumont shows that many tumor antigens have 0 tissues with expression of > 15 rphm. Figure 6 of Laumont shows that the elected antigen (SSASQLPSK) appears to have little to no expression in the brain cortex, nerve, testis, breast, cervix, fallopian tube, uterus, vagina, adip., adrenal gland, artery, bladder, colon, esophagus, heart, liver, lung, pancreas, pituitary, skin, stomach and thyroid (page 7). There is no reason to believe that the elected antigen would have any effect on cancers of the brain cortex, nerve, testis, breast, cervix, fallopian tube, uterus, vagina, adip., adrenal gland, artery, bladder, colon, esophagus, heart, liver, lung, pancreas, pituitary, skin, stomach and thyroid. The data presented in figure 6 appears to relate to expression in human tissues. There is no reason to believe that the expression would be the same in other mammals or subjects.
The instant specification calls the antigens ‘tumor-specific’ and the data is consistent with such terminology. If an antigen is ‘tumor-specific’ then such antigen would not be expected to be applicable to a wide range of cancer types.
(5) The relative skill of those in the art:
The level of skill in the art is high. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Instant figure 6 corresponds to figure 6 of Lamont which is discussed above. 
	There do not appear to be any working examples involving administration to a subject as claimed.
(8) The quantity of experimentation necessary:
Experimentation is required to test a wide range of antigens against a wide range of cancers in a wide range of subjects. Accordingly one would be burdened with undue experimentation to determine how to make and or use the invention. Considering the state of the art as discussed by the references above, particularly with regards to the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to make the invention.

Claim Rejections - 35 USC § 103
	The priority of the instant claims is addressed above.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 63 and 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laumont et al. (‘Noncoding regions are the main source of targetable tumor-specific antigens’ Science Translational Medicine v10 December 5 2018 pages 1-11; cited with IDS 2/11/21; ‘Laumont’).
MPEP 2153.01(a) 2nd paragraph states that if an application names few joint inventors than a publication it is not readily apparent from the publication that it is by the inventor or a joint inventor and the publication is treated as prior art.
Laumont teach tumor-specific antigens for cancer immunotherapy (abstract). Laumont specifically teach the peptide SSASQLPSK as a tumor specific antigen (figure 6). Laumont teach applying the approach to human cancer samples (page 8 first paragraph of ‘Materials and Methods’).
Laumont does not specifically administer the peptide SSASQLPSK to a subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Laumont based on the specific suggestions of Laumont. Since Laumont teach tumor-specific antigens for cancer immunotherapy (abstract) and specifically teach the peptide SSASQLPSK as a tumor specific antigen (figure 6) and teach applying the approach to human cancer samples (page 8 first paragraph of Materials and Methods’) one would have been motivated to administer the peptide to a subject for immunotherapy. Since Laumont teach the peptides for cancer immunotherapy one would have been motivated to include the peptides in an effective amount and in a composition suitable for such purpose. One would have had a reasonable expectation of success because Laumont expressly refer to applications as a vaccine and clinical trials (page 8 2nd complete paragraph).
In relation to the composition recited in the claims, Laumont specifically teach the peptide SSASQLPSK as a tumor specific antigen (figure 6) which is the same as the elected species (SEQ ID NO: 33).
In relation to the subject of claims 63 and 65, it is first noted that claim 61 merely recites a subject and does not require the subject to have any preexisting condition. Laumont teach tumor-specific antigens for cancer immunotherapy (abstract). Laumont expressly refers to B-ALL (page 1 last paragraph for example).
In relation to claim 66, Laumont expressly teach immunotherapy (abstract) and expressly teach combining (page 8 2nd complete paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 61, 63, 65-66 and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-11, 27, 33-35, 37, 45, 47-52 and 64 of copending Application No. 17622552 (reference application; ‘522’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	522 recites treating cancer by administering an effective amount of a composition that comprises SEQ ID NO: 81 (claims 1 and 48). 522 recites administering an immune checkpoint inhibitor (claim 52).
	In relation to the administering step of claim 61, 522 recites treating cancer by administering a composition that comprises SEQ ID NO: 81 (claims 1 and 48).
	In relation to the composition and peptide of claim 61, 522 recites treating cancer by administering an effective amount of a composition that comprises SEQ ID NO: 81 (claims 1 and 48). SEQ ID NO: 81 corresponds to instant SEQ ID NO: 30.
	In relation to the subject of claims 61, 63 and 65, it is first noted that claim 61 merely recites a subject and does not require the subject to have any preexisting condition. 522 teach administering as claimed.
	In relation to the agent as in claims 66 and 76, 522 recites administering an immune checkpoint inhibitor (claim 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658